DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of invention I in the reply filed on 12/21/2021 is acknowledged.  The traversal is on the ground(s) that there is not a serious search burden.  This is not found persuasive because there is clearly a search burden as identified in the prior art applied in the rejections below and the prior art listed in the IDS forms submitted.  See how the prior art may include flame arrestors, but are not necessarily utilized in vehicles.  Therefore, there is additional search burden on the Examiner to apply additional art with respect to claims 19 and 20.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	Regarding claim 1, the recitations of “a quenching element” in line 2 and “a quenching system” in lines 4 and 5 renders the claim indefinite.  It is not clear if the quenching element is a part of the quenching system or the two are mutually exclusive and comprise separate components of the flame arrestor.  Please amend the claim accordingly.
Regarding claim 3, the limitation of “wherein the quenching element has channels in which walls of the channels having a number of dimensions and a temperature that are selected to reduce a temperature of a combustible fluid below an ignition temperature of the combustible fluid” is indefinite.  It is not clear as to what structure or function is imparted to the claims with reference to this limitation.  It is not clear what structure would meet this limitation and what structure does not meet this limitation.  The Examiner would like to add that 2173.05(p) states that:
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.
	Please amend this limitation accordingly and explain what exactly is intended to be claimed either structurally or functionally.
	Regarding claim 4, the limitation of “wherein the number of dimensions includes a distance between opposing walls of a channel and wherein the distance reduces the temperature of a combustible fluid below the ignition temperature of the combustible fluid and wherein the distance is selected based on a quenching distance determined 
	Regarding claim 6, the limitation of “wherein the cooled temperature is a temperature sufficient such that a flame does not propagate past a specified point in the conduit or the flame arrestor” is indefinite for the same reason as applied to claim 3 above.
	Regarding claim 7, the limitation of “wherein the cooled temperature is determined according to properties of the combustible fluid” is indefinite for the same reason as applied to claim 3 above.
Claims not specifically referenced are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strybos (US 2016/0136466).
Regarding claim 1, Strybos discloses a flame arrestor (Fig. 3), comprising: a quenching element (105) disposed within a container (101) for containing fluids; and a cooling system (301, 302, 303) in thermal contact with a quenching system (the system including 105, as best understood), wherein the cooling system cools the quenching element during operation of the cooling system. (para. [0017])
Regarding claim 2, Strybos further discloses the flame arrestor of claim 1, wherein the container comprises one of a conduit and a fuel tank. (101 is a conduit)
Regarding claim 3, Strybos further discloses the flame arrestor of claim 2, wherein the quenching element has channels in which walls of the channels having a number of dimensions and a temperature that are selected to reduce a temperature of a combustible fluid below an ignition temperature of the combustible fluid. (as best understood, the flame arrestor of Strybos is at least capable of meeting this limitation)
Regarding claim 4, Strybos further discloses the flame arrestor of claim 3, wherein the number of dimensions includes a distance between opposing walls of a channel and wherein the distance reduces the temperature of a combustible fluid below the ignition temperature of the combustible fluid and wherein the distance is selected based on a quenching distance determined using a cooled temperature of the quenching element. (as best understood, the flame arrestor of Strybos is at least capable of meeting this limitation)
Regarding claim 5, Strybos further discloses the flame arrestor of claim 4, wherein the cooled temperature is a cryogenic temperature. (para. [0017])

Regarding claim 7, Strybos further discloses the flame arrestor of claim 4, wherein the cooled temperature is determined according to properties of the combustible fluid. (as best understood, the flame arrestor of Strybos is at least capable of meeting this limitation)
Regarding claim 8, Strybos further discloses the flame arrestor of claim 1, wherein the cooling system is selected from a group consisting of at least one of an active cooling system, a passive cooling system, a thermoelectric cooler, a water cooler, an air cooler, or a liquid nitrogen cooler.  (para. [0017]; the cooling system is a water cooler)
Regarding claim 9, Strybos further discloses the flame arrestor of claim 2, wherein the conduit is part of a fluid transport system that transports fluids selected from at least one of a fuel, gasoline, kerosene, methane, ethane, propane, butane, ethylene, hydrogen, acetylene, ammonia, carbon monoxide, syngas, ethanol, methanol, propanol, dimethoxyethane (DME), and oxygen. (Abstract; the flame arrestor is intended to transport hydrogen; also see MPEP 2115 which states that:
 "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).

Regarding claim 11, Strybos further discloses the flame arrestor of claim 10, wherein the cooling element surrounds the fluid transport pipe. (Fig. 3)
Regarding claim 12, Strybos further discloses the flame arrestor of claim 10, wherein the cooling element is integrated as at least a portion of a wall of the fluid transport pipe. (Fig. 3)
Regarding claim 13, Strybos further discloses the flame arrestor of claim 10, wherein the cooling element comprises a hollow component (301) filled with a cooling fluid (para. [0017]; the cooling system utilizes water), the cooling fluid flowing through the cooling element to extract heat from the quenching element. (para. [0017])
Regarding claim 14, Strybos further discloses the flame arrestor of claim 13, wherein the cooling fluid comprises one of a gas and a liquid. (para. [0017]; water is a liquid)
Regarding claim 15, Strybos further discloses the flame arrestor of claim 14, wherein the liquid comprises a cryogenic liquid. (water is capable of being cooled to cryogenic temperatures; alternatively see MPEP 2115)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strybos in view of Tran (US 2017/0259098).
Regarding claim 17, Strybos discloses all of the limitations of claim 10, as applied above, but fails to disclose a Peltier cooler.
Tran teaches a system wherein a cooling element (110) comprises at least one thermoelectric Peltier cooler. (para. [0063])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the cooling element of Strybos with the 

	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strybos in view of Nevo (US 2016/0135448).
Regarding claim 18, Strybos discloses all of the limitations of claim 10 as applied above, but fail to disclose wherein the cooling element comprises one of a chemical endothermic reaction of two or more chemical agents and a Joule-Thomson effect cooler.
Nevo teaches a system wherein the cooling element comprises one of a chemical endothermic reaction of two or more chemical agents and a Joule-Thomson effect cooler. (para. [0040]; Nevo teaches a Joule-Thomson effect cooler)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the cooling element of Strybos with the Joule Thomson effect cooler as taught by Nevo since the equivalence of a Joule-Thomson effect cooler and other cooling systems such as liquid cooling is recognized for their use in the cooling art and the selection of any of these known equivalents would be within the level of ordinary skill in the art. The motivation for making such an equivalent substitution would be to provide an efficient means to provide cooling for the system of Strybos.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
















/PAUL J GRAY/Primary Examiner, Art Unit 3753